Citation Nr: 1506710	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-32 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for residuals melanacytoma, left optic nerve, currently evaluated as 10 percent disabling.

2. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to October 1974. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 and an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a December 2013 statement of representative in appeals case, the Veteran's representative stated that a new VA medical examination is needed in order to illustrate the Veteran's current disability status (which is claimed to be more severe than currently rated).The last VA medical examination on record  in regard to the Veteran's left eye, was conducted in November 2010. Based on the alleged worsening of the Veteran's left eye disability, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran has indicated that he has not worked in years due to his left eye disability. (See March 2008 statement in support of claim). The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for TDIU, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

While there is a statement of record that the Veteran is unable to work due to his left eye disability, it is unclear whether the Veteran is unemployable by reason of his service-connected disability without consideration of his nonservice-connected disabilities. As such, it is necessary to afford the Veteran an adequate examination to obtain an opinion as to whether his service connected disability alone prevents him from working. See 38 U.S.C.A. §§ 5103(a), 5103A (b) (West 2014); 38 C.F.R. § 19.31 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). Therefore, the Board finds that a remand for such development is required.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to TDIU. Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of the claim. Allow an appropriate amount of time for response and associate the notification with the claims file.

2. Schedule the Veteran for a VA medical examination in regard to the claim for an increased rating for residuals melanacytoma, left optic nerve and his TDIU claim. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities alone, render him unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




